Case: 11-15373   Date Filed: 07/24/2012   Page: 1 of 4

                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________

                              No. 11-15373
                          Non-Argument Calendar
                        ________________________

                 D.C. Docket No. 1:11-cr-00204-JOF-ECS-1



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                   versus

JUAN JOSE MERCADO LOPEZ,
a.k.a. Antonio Miranda Ramirez,
a.k.a. Arturo Ramirez,

                                                          Defendant-Appellant.

                       ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                       ________________________

                               (July 24, 2012)

Before HULL, FAY and EDMONDSON, Circuit Judges.
               Case: 11-15373     Date Filed: 07/24/2012    Page: 2 of 4

PER CURIAM:

      After pleading guilty, Juan Jose Mercado Lopez appeals his 24-month

sentence for illegal reentry of a deported alien following an aggravated felony

conviction, in violation of 8 U.S.C. § 1326(a), (b)(2). On appeal, Lopez argues

that his 24-month sentence, at the low end of his advisory guidelines range of 24

to 30 months imprisonment, is substantively unreasonable. After review, we

affirm.

      We review the reasonableness of a sentence under a deferential abuse of

discretion standard. Gall v. United States, 552 U.S. 38, 41, 128 S.Ct. 586, 591

(2007). We look first at whether the district court committed any significant

procedural error and then at whether the sentence is substantively unreasonable

under the totality of the circumstances. United States v. Pugh, 515 F.3d 1179,

1190 (11th Cir. 2008). The abuse of discretion standard “allows a range of choice

for the district court, so long as that choice does not constitute a clear error of

judgment.” United States v. Irey, 612 F.3d 1160, 1189 (11th Cir. 2010) (en banc),

cert. denied, ___ U.S. ___, 131 S. Ct. 1813 (2011) (internal quotation marks

omitted). We ordinarily expect a sentence within the guidelines range to be

reasonable. United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005). The

party challenging the sentence bears the burden of proving the sentence is

                                           2
                 Case: 11-15373        Date Filed: 07/24/2012        Page: 3 of 4

unreasonable in light of the record and the 18 U.S.C. § 3553(a) factors. Id.1

       Lopez does not argue procedural error at his sentencing.2 Instead, Lopez

contends the district court should have varied downward from the advisory

guidelines range because his criminal history category IV under the guidelines

over-represented his criminal history, and because he came to the United States

only to support his family and vowed never to return again.

       Lopez has not shown that the district court’s refusal to vary downward was

an abuse of discretion. Lopez, a citizen of Mexico, was previously deported from

the United States three times, in June 2003, August 2003 and June 2005. After

Lopez’s June 2003 deportation, he illegally reentered the country eight days later,

where he was apprehended by U.S. border patrol agents. After his August 2003



       1
         The § 3553(a) factors include: (1) the nature and circumstances of the offense and the
history and characteristics of the defendant; (2) the need to reflect the seriousness of the offense,
to promote respect for the law, and to provide just punishment for the offense; (3) the need for
deterrence; (4) the need to protect the public; (5) the need to provide the defendant with needed
educational or vocational training or medical care; (6) the kinds of sentences available; (7) the
Sentencing Guidelines range; (8) pertinent policy statements of the Sentencing Commission; (9)
the need to avoid unwarranted sentencing disparities; and (10) the need to provide restitution to
victims. 18 U.S.C. § 3553(a).
       2
         At sentencing, Lopez raised several objections to the PSI’s guidelines calculations and
sought a downward departure under U.S.S.G. § 4A1.3(b) based on an over-represented criminal
history. On appeal, however, Lopez does not argue that the district court erred in calculating his
advisory guidelines range. To the extent Lopez challenges the denial of his downward departure
request, Lopez does not contend that the district court mistakenly believed he lacked authority to
depart, and we lack jurisdiction to review the discretionary denial of a downward departure. See
United States v. Norris, 452 F.3d 1275, 1282 (11th Cir. 2006).

                                                  3
              Case: 11-15373     Date Filed: 07/24/2012   Page: 4 of 4

deportation, Lopez illegally reentered six-months later, in February 2004. The

district court stated that the speed with which Lopez illegally reentered indicated

that Lopez thought “it is all a game” and what he was doing was not “anything

serious.” Notably, Lopez’s most recent deportation in June 2005 occurred after he

was convicted of illegal reentry in the Southern District of Illinois and served a

thirteen-month sentence. This thirteen-month sentence clearly did not deter Lopez

given that, by his own admission, he was back in the United States by 2009.

      Moreover, while in this country, Lopez committed several crimes apart from

his felony immigration offense, including battery, felony theft by shoplifting and

two separate convictions for driving under the influence. The district court

rejected Lopez’s argument that his crimes were not as serious as his criminal

history category IV suggested. The district court stated that although Lopez’s

crimes were ones that “we tend to not think seriously about,” they nonetheless

were serious crimes, and “the pattern of [Lopez’s] behavior is such that [the court]

can’t see a case for leniency in [Lopez’s] situation.” Under the totality of the

circumstances, we cannot say the district court’s 24-month sentence, at the low

end of the advisory guidelines range, was an abuse of discretion.

      AFFIRMED.




                                          4